
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 195
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Daniel E. Lungren of
			 California submitted the following concurrent resolution; which was
			 referred to the Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Honoring the service and sacrifice of
		  members of the United States Armed Forces who are serving in, or have served
		  in, Operation Enduring Freedom and Operation Iraqi Freedom.
	
	
		Whereas nearly two million members of the Armed Forces
			 have deployed to the theaters of war since the commencement of Operation
			 Enduring Freedom and Operation Iraqi Freedom;
		Whereas hundreds of thousands of members have deployed for
			 multiple tours of duty, leaving their homes, their families, and in many cases
			 their civilian jobs;
		Whereas more than 5,000 members have made the ultimate
			 sacrifice for the United States while serving in Iraq or Afghanistan;
		Whereas tens of thousands of additional members have been
			 seriously wounded in the line of duty while serving in these theaters of
			 war;
		Whereas these members have answered their country’s call
			 to duty, serving bravely and nobly and, in most cases, without fanfare or
			 acclaim;
		Whereas these members have personified the virtues of
			 patriotism, service, duty, courage, and sacrifice; and
		Whereas all Americans recognize the service and sacrifices
			 made by these members and their families: Now, therefore, be it
		
	
		That Congress—
			(1)honors the members of the Armed Forces who
			 are serving in Operation Enduring Freedom and Operation Iraqi Freedom and the
			 members and veterans who have previously served in Operation Enduring Freedom
			 and Operation Iraqi Freedom; and
			(2)calls on all
			 Americans to reflect on the service of these members and veterans and to hold
			 them in a special place of honor now, and in the future.
			
